                                         21-894M(NJ)




                                      June 29, 2021
                      xxxx




 June 1, 2021 @ 10:11 a.m.




Case 2:21-mj-00894-NJ Filed 06/15/21 Page 1 of 19 Document 1
Case 2:21-mj-00894-NJ Filed 06/15/21 Page 2 of 19 Document 1
                                      ATTACHMENT A

                                   Property to Be Searched

Records and information associated with the cellular device assigned (414) 946-2306 (referred to

herein and in Attachment B as “the Target Cell Phone”), with listed subscriber(s) unknown that

is in the custody or control of T-MOBILE/METRO PCS (referred to herein and in Attachment

B as the “Service Provider”), a wireless communications service provider that is headquartered at

4 Sylvan, Parsippany, NJ 07054




          Case 2:21-mj-00894-NJ Filed 06/15/21 Page 3 of 19 Document 1
                                    ATTACHMENT B

                              Particular Things to be Seized

I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the possession,

custody, or control of the Service Provider, including any information that has been deleted

but is still available to the Service Provider or that has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), the Service Provider is required to disclose to the

government the following information pertaining to the Account listed in Attachment A:

        a. The following subscriber and historical information about the customers or
           subscribers associated with the Target Cell Phone for the time period 5/4/2021
           – 6/4/2021:

                i. Names (including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses, business
                    addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

                v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);

              vii. Other subscriber numbers or identities (including the registration Internet
                   Protocol (“IP”) address); and

              viii. Means and source of payment for such service (including any credit card
                    or bank account number) and billing records.

                                              2

        Case 2:21-mj-00894-NJ Filed 06/15/21 Page 4 of 19 Document 1
      ix. All records and other information (not including the contents of
          communications) relating to wire and electronic communications sent or
          received by the Target Cell Phone, including:

           (A) the date and time of the communication, the method of the
           communication, and the source and destination of the communication
           (such as the source and destination telephone numbers (call detail
           records), email addresses, and IP addresses); and

            (ii) information regarding the cell tower and antenna face (also known as
           “sectors” through which the communications were sent and received) as
           well as per-call measurement data (also known as “real-time tool” or
           “RTT”)].

b. Information associated with each communication to and from the Target Cell
   Phone for a period of 30 days from the date of this warrant, including:

        i. Any unique identifiers associated with the cellular device, including ESN,
           MEIN, MSISDN, IMSI, SIM, or MIN;

       ii. Source and destination telephone numbers;

      iii. Date, time, and duration of communication; and

      iv. All data about the cell towers (i.e. antenna towers covering specific
          geographic areas) and sectors (i.e. faces of the towers) to which the Target
          Cell Phone will connect at the beginning and end of each communication
          as well as per-call measurement data (also known as “real-time tool” or
          “RTT”).

   The Court has also issued an order pursuant to 18 U.S.C. § 3123, dated today, for
   such information associated with the Target Cell Phone.

c. Information about the location of the Target Cell Phone for a period of 30 days,
   during all times of day and night. “Information about the location of the Subject
   Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude
   data, and other precise location information.

        i. To the extent that the information described in the previous paragraph
           (hereinafter, “Location Information”) is within the possession, custody, or
           control of the Service Provider, the Service Provider is required to disclose
           the Location Information to the government. In addition, the Service
           Provider must furnish the government all information, facilities, and
           technical assistance necessary to accomplish the collection of the Location
           Information unobtrusively and with a minimum of interference with the




Case 2:21-mj-00894-NJ Filed 06/15/21 Page 5 of 19 Document 1
                     Service Provider’s services, including by initiating a signal to determine
                     the location of the Target Cell Phone on the Service Provider’s network or
                     with such other reference points as may be reasonably available, and at
                     such intervals and times directed by the government. The government
                     shall compensate the Service Provider for reasonable expenses incurred in
                     furnishing such facilities or assistance.

   II.      This warrant does not authorize the seizure of any tangible property. In
            approving this warrant, the Court finds reasonable necessity for the seizure
            Information to be Seized by the Government

         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of either (i) violations of 18 U.S.C. Section 922 involving Toriano Perry or

(ii) Perry’s flight from justice, since December 18th, 2020, including, but not limited to,

information pertaining to the following matters:

            (a) Perry’s location; and

            (b) Perry’s activities;

         Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under

government control) are authorized to review the records produced by the Service Provider

in order to locate the things particularly described in this Warrant.

                i.   of the Location Information. See 18 U.S.C. § 3103a(b)(2).




         Case 2:21-mj-00894-NJ Filed 06/15/21 Page 6 of 19 Document 1
 4     4   4 4 # *%4+4/&144 #4 *'4*,42-4#!$4 #3.*("4)04


                                            
                                                                     U İ.
                                                          ¯ėİJ $ İØİÎ   

                Lİ3 İ¹$ İİ İÆ7 İ
          ~N=D ­8=4}O2=­H=­{=­w­2=­=*~4H=8­
          w­N8=fZC¡­H=­{=wn­3¢­n+g=­+n8­+88= ­                                          Hİ¾|İBv»h¾¸j
 ÃTQ']İİíÙĕ1ûĊİ29,İděİ^İ,Tă&ġ&'İ
ĩ/,İ9]èċÓİhDjİDFvFlİ1'İÚĢĄąĪİ9,'/P
                  İG^aQćİ§İ
                                                                    
        ´mİİ  "İİà Y4İß  İİİ4Ęİá#İ% İé<ęYnİ ēģ%İİ İ##Ïİ İİĤ 7
ĆĠİİ[ýĥİ İLİ.<İ İİ!"îbİ İİ_.İU -İ İ İ 7$İN8=f]©­I@­{=wo­w­8=4P2=­I=­
{w{=£­w­3=­=+4J=7­*p8­EQ=­ R­`x4,Sy ­
 İ¨`:16İG

 Ĝ İïİ                ° 8                 J  İİ 
                                                                     N/ 2İ                              ?İêİ İİ  "SİT8=h[¤­K=
{=wq­w­<4§U2=­L=­{w|=¥­w­3=­=N%=8 ­
 İ©16:İ«

           È İ! İâİ İ İĦČ İ± )İÄ}İ+ð)İÀ)İEÿi kİ İ4M=4_­=­w­iw=&
                ĭİ<W  İİİ Ĉ¡
                ĮİR! oİæħ %İđİÒñpİİĝë#İ İ "-Xİ ¢
                  İ   =İ  - İãİ(qİ5č  İäİ(rİ İ(Sİòİ  ó-İİ ô£
                  İİĒ İİOİ × İ İİ#İ İ0İ(Xç""İĞ[  ~
           É İ       İ0İ Ā İİİb Wİ
                                                                       
         İÌ**IİüİBB                       Á  İÛİİKõ8ĖĉİP>İİI6cİK&


          Ê İ5R0İ İO İİ% İÝ %
         İ`ÔİÞcö

                +$÷Ď( İİ% İ44 Õİ.*
               ¬ā=Öİ İ           īİEB=­=-5­=9VF­8.=­\­iw­H-p­İ8-¦
                İÍ@Ç+@İĬİCC?İ İ!5İİì İ İ3İåĚ İİ İ                 
                                                                                                                                             e{w
                                                                                                                   ¤xyfg¥             uį¦
                                                                                                A ª«!¬"$Y#­ WGr/e­
                                                                                                                                 ¶z

                                                                                                 Ëİº\'asİ­Z;:>İMİ»8 &
                                                                                                           ( Tj=8­s*k=­0:­Na=­

ª_$ İİ!İ İÐ 3İ ďİÑ  Đ İ0 İ İ ĔĨ İÜ
                                                      İÜİ² ² )İÅİH#ø
                                                                           )İÅİH#øİÂÂ İE
                                                                                          İEİ
                                                                                           Eİ
                                                                                           E   !
                      Ăİ İ                  =4^
                                                       ^ ­
                                                         ­=dR*2b=­=c=6zpN4­i=*p
                                                          =dR*2b=
                                                                b=­=c=66zp
                                                                b=          z N4­i=*p ­


®ğİ¸Ĥİ5?İBB
                                                                                                             ';G>­¨­XGt1=­
                                                                                                             '
                                                                                                             ';G
                                                                                                             '; > ¨­XGt1=­

+ù$=İ İ3 İ ¼/&d;þİ Nµ                                                            ³Aİ¿>İ·2Ztİ
                                                                                                      ·     M*Aİ
                                                                                                               M ½½Vú2\İ¸;V
                                                                                                                              ¸
                                                                                                           ) Tl=8­u*m?­*v8­Ua=­

                        Case 2:21-mj-00894-NJ Filed 06/15/21 Page 7 of 19 Document 1
                            AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

I, Deputy U.S. Marshal (DUSM) Todd Marratt, being first duly sworn, hereby depose and
state as follows:


       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A), for information about

the location of the cellular telephone assigned call number (414) 946-2306, (the “Target Cell

Phone”), whose service provider is T-MOBILE/METRO PCS (“Service Provider”), a wireless

telephone service provider headquartered at 4 Sylvan, Parsippany, NJ 07054. The Target Cell

Phone is described herein and in Attachment A, and the location information to be seized is

described herein and in Attachment B.

       2.      Because this warrant application seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3)

& (4), I also make this affidavit in support of an application by the United States of America for

an order pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen

registers and trap and trace devices (“pen-trap devices”) to record, decode, and/or capture

dialing, routing, addressing, and signaling information associated with each communication to or

from the Target Cell Phone.

       3.      I am a Deputy U.S. Marshal with the United States Marshals Service and have

been employed with the Agency since 02/09/2012. One of my primary duties is to investigate

and arrest state and federal Fugitives. I have obtained my Criminal Investigator Certification at

the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia. Your affiant is

assigned to the U.S. Marshals Fugitive Task Force and has been since 2012, being involved in

numerous fugitive investigations during this period of time. Many of these investigations were

aided by procurement of records related to electronic communications and subsequent analysis
          Case 2:21-mj-00894-NJ Filed 06/15/21 Page 8 of 19 Document 1
of those records. In most of those cases, the records provided critical investigative leads and

corroborative evidence. I have had previous experiences using cellular data in order to locate and

apprehend fugitives from justice. I am an investigator or law enforcement officer of the United

States within the meaning of 18 U.S.C. Section 2510(7), in that I am empowered by law to

conduct investigations.

       4.      The facts in this affidavit come from my training and experience, my review of

documents and information obtained from other agents. This affidavit is intended to show merely

that there is probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Toriano Perry has violated 18 U.S.C. Section 922 – Possession of a Firearm by a Convicted

Felon. Perry was charged with these crimes on 12/11/2012 and is the subject of an arrest

warrant issued on 12/18/2020. There is also probable cause to believe that Perry is aware of

these charges and has fled. There is also probable cause to believe that the location information

described in Attachment B will assist law enforcement in arresting Perry, who is a “person to be

arrested” within the meaning of Federal Rule of Criminal Procedure 41(c)(4).

       6.      The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined 18 U.S.C. Section 2711. Specifically, the Court is a district

court of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C.

Section 2711(3)(A)(i).

       7.      On November 27th, 2012, a Criminal Complaint was issued in Case No. 12-CR-

258 charging Toriano Perry with violating Title 18, United States Code, Section 922(g)(1) –

Possession of a Firearm by a Convicted Felon. On December 11th, 2012, an Indictment was

issued in Case No. 12-CR-258 charging Toriano Perry with violating Title 18, United States

Code, Section 922(g)(1) – Possession of a Firearm by a Convicted Felon. On July 23rd, 2013,

Toriano Perry
          Casepled guilty to violating Title
                 2:21-mj-00894-NJ       Filed18,06/15/21
                                                 United States
                                                           PageCode,
                                                                 9 ofSection 922(g)(1) 1–
                                                                      19 Document
Possession of a Firearm by a Convicted Felon in Case No. 12-CR-258. On November 15th,

2013, Toriano Perry was sentenced to 3 years probation in Case No. 12-CR-258. On December

18th, 2020 the Honorable Judge Lynn Adelman issued a warrant for Toriano Perry for

allegations of violating his supervised release. Toriano Perry has been a fugitive since the

warrant was issued.




          Case 2:21-mj-00894-NJ Filed 06/15/21 Page 10 of 19 Document 1
        7.      On May 19th, 2021, your affiant received information from a confidential source.

The confidential source provided your affiant the target phone number for Toriano Perry. The

confidential source stated that he/she talked to Toriano Perry on the phone a couple days before

providing the number.

        8.      On June 3rd, 2021, phone records and subscriber information were received for

phone number (414) 946-2306. The subscriber for the phone is Mike Jones with an address of

2709 N 46th St, Milwaukee, WI. This address is an address previously utilized by Toriano Perry.

        9.      On June 4th, 2021, an evaluation of the call records for phone number (414) 946-

2306 showed that known associates of Toriano Perry, to include the confidential source were the

top callers.

        10.     On June 4th, 2021, (414) 946-2306 was run through Zetx and the cellular provider

was confirmed as T-Mobile.




             Case 2:21-mj-00894-NJ Filed 06/15/21 Page 11 of 19 Document 1
       11.     In my training and experience, I have learned that the Service Provider is a

company that provides cellular communications service to the general public. I also know that

providers of cellular communications service have technical capabilities that allow them to

collect and generate information about the locations of the cellular devices to which they provide

service, including cell-site data, also known as “tower/face information” or “cell tower/sector

records.” Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific

geographic areas) that received a radio signal from the cellular device and, in some cases, the

“sector” (i.e., faces of the towers) to which the device connected. These towers are often a half-

mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate general location of the

cellular device.

       12.     Based on my training and experience, I know that the Service Provider can collect

cell-site data on a prospective basis about the Target Cell Phone. Based on my training and

experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as the Service Provider typically collect and retain cell-site data pertaining to cellular

devices to which they provide service in their normal course of business in order to use this

information for various business-related purposes.




          Case 2:21-mj-00894-NJ Filed 06/15/21 Page 12 of 19 Document 1
       13.     I know that some providers of cellular telephone service have technical

capabilities that allow them to collect and generate E-911 Phase II data, also known as GPS data

or latitude-longitude data. E-911 Phase II data provides relatively precise location information

about the cellular telephone itself, either via GPS tracking technology built into the phone or by

triangulating on the device’s signal using data from several of the provider’s cell towers. As

discussed above, cell-site data identifies the “cell towers” (i.e., antenna towers covering specific

geographic areas) that received a radio signal from the cellular telephone and, in some cases, the

“sector” (i.e., faces of the towers) to which the telephone connected. These towers are often a

half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase II data.

Based on my training and experience, I know that the Service Provider can collect E-911 Phase

II data about the location of the Target Cell Phone, including by initiating a signal to determine

the location of the Target Cell Phone on the Service Provider’s network or with such other

reference points as may be reasonably available.

       14.     Based on my training and experience, I know each cellular device has one or

more unique identifiers embedded inside it. Depending on the cellular network and the device,

the embedded unique identifiers for a cellular device could take several different forms,

including an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number

(“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a

Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an International

Mobile Subscriber Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”).

The unique identifiers – as transmitted from a cellular device to a cellular antenna or tower – can




          Case 2:21-mj-00894-NJ Filed 06/15/21 Page 13 of 19 Document 1
be recorded by pen-trap devices and indicate the identity of the cellular device making the

communication without revealing the communication’s content.

       15.     Based on my training and experience, I know that wireless providers such as the

Service Provider typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the subscriber,

such as name and address, and the method(s) of payment (such as credit card account number)

provided by the subscriber to pay for wireless communication service. I also know that wireless

providers such as the Service Provider typically collect and retain information about their

subscribers’ use of the wireless service, such as records about calls or other communications sent

or received by a particular device and other transactional records, in their normal course of

business. In my training and experience, this information may constitute evidence of the crimes

under investigation because the information can be used to identify the Target Cell Phone’s user

or users and may assist in the identification of co-conspirators and/or victims.

       16.     Based on the foregoing, I request that the Court issue the proposed warrant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       17.     I further request that the Court direct the Service Provider to disclose to the

government any information described in Section I of Attachment B that is within its possession,

custody, or control.

       18.     I also request that the Court direct the Service Provider to furnish the government

all information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference with

the Service Provider’s services, including by initiating a signal to determine the location of the

Target Cell Phone on the Service Provider’s network or with such other reference points as may




          Case 2:21-mj-00894-NJ Filed 06/15/21 Page 14 of 19 Document 1
be reasonably available, and at such intervals and times directed by the government. The

government shall reasonably compensate the Service Provider for reasonable expenses incurred

in furnishing such facilities or assistance.

        19.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

        20.     Because the warrant will be served on the Service Provider, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night. I further request that the Court

authorize execution of the warrant at any time of day or night, owing to the potential need to

locate the Target Cell Phone outside of daytime hours.




          Case 2:21-mj-00894-NJ Filed 06/15/21 Page 15 of 19 Document 1
                                      ATTACHMENT A

                                   Property to Be Searched

Records and information associated with the cellular device assigned (414) 946-2306 (referred to

herein and in Attachment B as “the Target Cell Phone”), with listed subscriber(s) unknown that

is in the custody or control of T-MOBILE/METRO PCS (referred to herein and in Attachment

B as the “Service Provider”), a wireless communications service provider that is headquartered at

4 Sylvan, Parsippany, NJ 07054




         Case 2:21-mj-00894-NJ Filed 06/15/21 Page 16 of 19 Document 1
                                    ATTACHMENT B

                              Particular Things to be Seized

I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the possession,

custody, or control of the Service Provider, including any information that has been deleted

but is still available to the Service Provider or that has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), the Service Provider is required to disclose to the

government the following information pertaining to the Account listed in Attachment A:

        a. The following subscriber and historical information about the customers or
           subscribers associated with the Target Cell Phone for the time period 5/4/2021
           – 6/4/2021:

                i. Names (including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses, business
                    addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

                v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);

              vii. Other subscriber numbers or identities (including the registration Internet
                   Protocol (“IP”) address); and

              viii. Means and source of payment for such service (including any credit card
                    or bank account number) and billing records.

                                              2

       Case 2:21-mj-00894-NJ Filed 06/15/21 Page 17 of 19 Document 1
       ix. All records and other information (not including the contents of
           communications) relating to wire and electronic communications sent or
           received by the Target Cell Phone, including:

            (A) the date and time of the communication, the method of the
            communication, and the source and destination of the communication
            (such as the source and destination telephone numbers (call detail
            records), email addresses, and IP addresses); and

             (ii) information regarding the cell tower and antenna face (also known as
            “sectors” through which the communications were sent and received) as
            well as per-call measurement data (also known as “real-time tool” or
            “RTT”)].

 b. Information associated with each communication to and from the Target Cell
    Phone for a period of 30 days from the date of this warrant, including:

         i. Any unique identifiers associated with the cellular device, including ESN,
            MEIN, MSISDN, IMSI, SIM, or MIN;

        ii. Source and destination telephone numbers;

       iii. Date, time, and duration of communication; and

       iv. All data about the cell towers (i.e. antenna towers covering specific
           geographic areas) and sectors (i.e. faces of the towers) to which the Target
           Cell Phone will connect at the beginning and end of each communication
           as well as per-call measurement data (also known as “real-time tool” or
           “RTT”).

    The Court has also issued an order pursuant to 18 U.S.C. § 3123, dated today, for
    such information associated with the Target Cell Phone.

 c. Information about the location of the Target Cell Phone for a period of 30 days,
    during all times of day and night. “Information about the location of the Subject
    Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude
    data, and other precise location information.

         i. To the extent that the information described in the previous paragraph
            (hereinafter, “Location Information”) is within the possession, custody, or
            control of the Service Provider, the Service Provider is required to disclose
            the Location Information to the government. In addition, the Service
            Provider must furnish the government all information, facilities, and
            technical assistance necessary to accomplish the collection of the Location
            Information unobtrusively and with a minimum of interference with the




Case 2:21-mj-00894-NJ Filed 06/15/21 Page 18 of 19 Document 1
                     Service Provider’s services, including by initiating a signal to determine
                     the location of the Target Cell Phone on the Service Provider’s network or
                     with such other reference points as may be reasonably available, and at
                     such intervals and times directed by the government. The government
                     shall compensate the Service Provider for reasonable expenses incurred in
                     furnishing such facilities or assistance.

   II.      This warrant does not authorize the seizure of any tangible property. In
            approving this warrant, the Court finds reasonable necessity for the seizure
            Information to be Seized by the Government

         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of either (i) violations of 18 U.S.C. Section 922 involving Toriano Perry or

(ii) Perry’s flight from justice, since December 18th, 2020, including, but not limited to,

information pertaining to the following matters:

            (a) Perry’s location; and

            (b) Perry’s activities;

         Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under

government control) are authorized to review the records produced by the Service Provider

in order to locate the things particularly described in this Warrant.

                i.   of the Location Information. See 18 U.S.C. § 3103a(b)(2).




      Case 2:21-mj-00894-NJ Filed 06/15/21 Page 19 of 19 Document 1
